Name: 2007/769/EC: Commission Decision of 16 November 2007 on the appointment of members of the Committee of Senior Labour Inspectors for a new term of office
 Type: Decision
 Subject Matter: EU institutions and European civil service;  labour law and labour relations;  economic geography;  personnel management and staff remuneration
 Date Published: 2007-11-29

 29.11.2007 EN Official Journal of the European Union L 311/42 COMMISSION DECISION of 16 November 2007 on the appointment of members of the Committee of Senior Labour Inspectors for a new term of office (2007/769/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Commission Decision 95/319/EC of 12 July 1995 setting up a Committee of Senior Labour Inspectors (1), and in particular Article 5 thereof, Having regard to the list of candidates submitted by the Member States, Whereas: (1) Article 5(1) of the Decision provides that the Committee shall consist of two representatives from each Member State. (2) Article 5(2) of that Decision provides that the members of the Committee shall be nominated by the Commission on a proposal from the Member States. (3) Article 5(3) of that Decision provides that the term of office of the members of the Committee shall be three years and that their appointment shall be renewable. (4) The Committees previous term of office ended on 31 December 2006. (5) The Commission has consequently to appoint the members of this Committee on the basis of the proposals from the Member States for a period of three years, HAS DECIDED AS FOLLOWS: Sole Article 1. The persons named in the Annex to this Decision are appointed as members of the Committee of Senior Labour Inspectors (SLIC) for a period of three years from 1 January 2007 to 31 December 2009. 2. The list of the members shall be published in the Official Journal of the European Union for information purposes. Done at Brussels, 16 November 2007. For the Commission VladimÃ ­r Ã PIDLA Member of the Commission (1) OJ L 188, 9.8.1995, p. 11. ANNEX BELGIUM Mr Karel VAN DAMME Mr Michel ASEGLIO BULGARIA Mr Totyu MLADENOV Mr Veselin VESELINOV CZECH REPUBLIC Mr Rudolf HAHN Mrs AneÃ ¾ka SIXTOVÃ  DENMARK Mr Jens JENSEN Mrs Annemarie KNUDSEN GERMANY Mr Hans-JÃ ¼rgen BIENECK Dr Helmut DEDEN ESTONIA Mr Herko SUNTS Ms Katrin KAARMA IRELAND Mr Michael HENRY Mr Peter CLAFFEY GREECE Mr Alexandros KARAGEORGIOU Mrs Ioanna PAPAIOANNOU SPAIN Mr Raimundo ARAGON BOMBIN Mr Javier VALLEJO SANTAMARIA FRANCE Mr Jean BESSIERE Mrs Christiane GIRAUD ITALY Mr Mario NOTARO Mr Mariano MARTONE CYPRUS Mr Leandros NICOLAIDES Mr Anastasios YIANNAKI LATVIA Mrs Rita ELCE Mrs Tatjana ZABAROVSKA LITHUANIA Mr Mindaugas PLUKTAS Mrs Dalia LEGIENE LUXEMBOURG Mr Robert HUBERTY Mr Paul WEBER HUNGARY Mr IstvÃ ¡n PAPP Mr JÃ ¡nos GÃ DOR MALTA Mr Mark GAUCI Mr Vincent ATTARD NETHERLANDS Mr Jaap UIJLENBROEK Mr Peter WEEDA AUSTRIA Mrs Eva-Elisabeth SZYMANSKI Mrs Gertrud BREINDL POLAND Mrs Bozena BORYS-SZOPA Mr Roman GIEDROJÃ  PORTUGAL Mr Paulo MORGADO DE CARVALHO Mr Manuel Joaquim FERREIRA MADURO ROXO ROMANIA Mrs Mariana BÃ SUC Mrs Silvia TRUFÃ ÃILÃ  SLOVENIA Mr Borut BREZOVAR Mr Boris RUÃ ½IC SLOVAKIA Mr Andrej GMITTER Mrs Jana GIBÃ DOVÃ  FINLAND Mr Mikko HURMALAINEN Mr Jaakko ITÃ KANNAS SWEDEN Mr Bernt NILSSON Mr Bertil REMAEUS UNITED KINGDOM Mr Justin MC CRACKEN Mrs Sandra CALDWELL